                Case 3:20-cv-00133-JCH Document 139-6 Filed 08/04/20 Page 1 of 2




Attachments:         20-07-15 TT Damages Analysis- rcd disk mail - DDN 7-21-20.pdf




From: Pat Noonan
Sent: Friday, July 24, 2020 11:50 PM
To: 'Jakub Madej' <j.madej@lawsheet.com>
Subject: FW: Madej | Damages Analysis

Hi Jakub,
          We received a disk from you by mail yesterday. I attach the document you labelled “Damages Analysis” which
is the only item on this disk. I have two observations. First, this is not a “Damages Analysis”. It is a demand. Even the
provisions governing Initial Disclosures provide that the damages analysis is to include “the documents or other
evidentiary material, unless privileged or protected from disclosure, on which each computation is based,
including materials bearing on the nature and extent of injuries suffered.” This “Damages Analysis” does
not comply with the rules. Please let me know if you are willing to comply. If I don’t hear from you by
next Tuesday, I will begin the process for seeking a motion to compel.
       Second, please explain why you wasted your money, and my time, in putting this document on a
disk instead of emailing it to me. As I have told you repeatedly, email is the most reliable, effective and
most efficient method of communicating. Putting this on a disk required a greater expenditure of time on
the part of my assistant and me. Is there a reason you are refusing to comply with my request? If you
don’t answer by next Tuesday, I will seek an order from the Court.
       Pat
Please be advised that I will be intermittently working from home. My cell phone number is 203‐314‐4562.

Patrick M. Noonan
Donahue, Durham & Noonan, P.C.
741 Boston Post Road
Guilford, CT 06437
(203)457‐5209(direct)
(203)314‐4562(cell)
(203)458‐9168(office)




                                                            1
            Case 3:20-cv-00133-JCH Document 139-6 Filed 08/04/20 Page 2 of 2



                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF CONNECTICUT
 __________________________________
 JAKUB MADEJ                        CIVIL ACTION No. 3:20-cv-00133-JCH

             Plaintiff,
 v.
                                                        JURY TRIAL DEMANDED
 YALE UNIVERSITY et al.
                                                        JULY 15, 2020
      Defendants.
 __________________________________


                                         DAMAGES ANALYSIS
            Plaintiff Jakub Madej hereby discloses the preliminary damages analysis.

      (a)      Compensatory damages in the amount of $1,500,000;
      (b)      Past wage loss in the amount of $173,453.00;
      (c)      Future wage loss in the amount of $771,683.00;
      (d)      Past non-economic damages in the total amount of $486,418.00; and
      (e)      Punitive and exemplary damages in the total amount of $3,350,000.

            Plaintiff reserves the right to amend or modify the analysis as, without limitation, new
information becomes available to him and more specific calculations can be made.


Dated: July 15, 2020                                  Respectfully submitted,
              Bridgeport, Connecticut                 By: ____________________________
                                                      Jakub J. Madej
                                                      Lawsheet
                                                      415 Boston Post Rd Ste 3-1102
                                                      Milford, CT 06460
                                                      T: (203) 928-8486
                                                      F: (203) 902-0070
                                                      E: j.madej@lawsheet.com
                                                      Attorney for Plaintiff
